DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 6/3/2022.
Amendment to the claims 2 and 10, acknowledged and accepted, the 112(b) rejection has been withdrawn.  Claims 2 and 10 have been canceled.

Response to Amendment/Remarks
Applicant’s remarks in an amendment to the claims filed June 03, 2022, with respect to the rejection of claims 1-4, 6-7, 9-12 and 14-15, have been fully considered and as a result the claims 1, 3-4, 6-9, 11-18, analyzed in the instant case, are now indicated as allowable.  The rejection of claims 1-4, 6-7, 9-12 and 14-15, has been withdrawn.  
Claims 1, 3-4, 6-9, 11-18, are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the cited reference(s) since the reference(s) taken either individually or collectively neither teach nor fairly suggest an apparatus (method) for managing baggage as a whole in combination with other claimed limitation(s), feature(s) wherein the controller stores the tag information read by the reader at a first position as a first tag information in the storage, and reads the tag information as second tag information by the reader when the position information acquired by the position information acquiring unit is not within a predetermined range from the management place information designated by the baggage management place information registration unit, recited in claim 1 and 9, and a schedule information acquiring unit that acquires schedule information, wherein the baggage management place information registration unit acquires moving destination position information from the schedule information acquired by the schedule information acquiring unit, and designates the place indicated by the acquired moving destination position information as the management place of the baggage as recited in claim 17.  Claims 3-8, 11-16, and 18, treated on individual merits, are allowed by virtue of their dependency to allowable claims noted herein above.  The closest prior arts - Yumi et al (JP 20066011501, IDS) and Logan et al (US 8,064,887), discloses limitations noted in the action released 1/06/2022, however, do not render the above allowable features obvious in their entirety.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.